Name: Commission Regulation (EEC) No 1159/89 of 28 April 1989 amending Regulation (EEC) No 1062/87 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure, Regulations (EEC) No 2855/85 and (EEC) No 2793/86
 Type: Regulation
 Subject Matter: tariff policy;  civil law;  documentation
 Date Published: nan

 No L 119/100 Official Journal of the European Communities 29 . 4. 89 COMMISSION REGULATION (EEC) No 1159/89 of 28 April 1989 amending Regulation (EEC) No 1062/87 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure, Regulations (EEC) No 2855/85 and (EEC) No 2793/86 Whereas it is necessary to specify the elements which must comprise the authentication of T 2 L documents and, where necessary, documents T 2 L bis, where these are authenticated by the customs authorities of the Member State of departure ; Whereas it is desirable to exempt the authorized consignor from the handwritten signature requirement in respect of T 2 L documents where such documents are produced by an electronic or automatic data processing system ; Whereas it has proved useful to simplify the presentation of certain forms used in the application of the Community transit procedure by replacing their multilingual title by a code attributed to each form for the purposes of identifying it, together with the title in the language of the form itself ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit (*), as last amended by Regulation (EEC) No 1 674/87 (2), and in particular Article 57 thereof, Having regard to Council Regulation (EEC) No 678/85 of 18 February 1985, simplifying formalities in trade in goods within the Community (3), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 679!%5 of 18 February 1985 introducing a specimen declaration form to be used in trade in goods within the Community (4), as last amended by Regulation (EEC) No 1062/87 (*), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1900/85 of 8 July 1985 introducing Community export and import declaration forms (*), as amended by Regulation (EEC) No 1059/86 f), and in particular Article 8 thereof, Whereas the provisions concerning the single document allow authorization of the use of additional lists ; whereas for the purposes of simplification this possibility should be extended to transit operations ; Whereas the simplified Community transit procedure for the carriage of goods by rail by means of large containers is effected under cover of a special transport document, which has the same value as a customs transit document which is entitled 'Community transit transfer note' ; Whereas the model of this document has been recently adapted ; whereas, moreover, nothing prohibits the use of this document by all transport undertakings for all consignments, even without application of the simplified procedure for Community transit ; whereas these reforms necessitate a number of adaptations of a technical nature to the provisions concerning this simplified procedure ; Whereas Commission Regulation (EEC) No 2793/86 of 22 July laying down the codes to be used in the forms laid down in Council Regulations (EEC) No 678/85, (EEC) No 1900/85 and (EEC) No 222/77 (8), as amended by Commission Regulation (EEC) No 1469/88 (9), provided for, in particular, the indication in the first subdivision of box 1 of the forms, of the symbol IM in the case of declaration for import of non-Community goods, while Council Regulation (EEC) No 1900/85 provides for the use of the IM form for placing goods imported into the customs territory of the Community under any customs procedure as well as for placing non-Community goods, in trade between two Member States, under a customs procedure at destination ; whereas some confusion may arise as a result for both traders and administrations ; whereas Regulation (EEC) No 2793/86 should be amended accordingly ; Whereas experience has shown the need to clarify the conditions laid down for the completion of certain boxes of the forms in Commission Regulation (EEC) No 2855/85 of 18 September 1985 laying down implementing provisions for Council Regulations (EEC) No 678/85 and (EEC) No 679/85 (10), as last amended by Regulation (EEC) No 1469/88 ; (') OJ No L 38, 9 . 2. 1977, p. 1 . O OJ No L 157, 17. 6. 1987, p. 1 . O OJ No L 79, 21 . 3 . 1985, p. 1 . (") OJ No L 79, 21 . 3 . 1985, p. 7. 0 OJ No L 107, 22. 4. 1987, p. 1 . I6) OJ No L 179, 11 . 7. 1985, p. 4. f) OJ No L 97, 12. 4. 1986, p. 7. ( ») OJ No L 263, 15 . 9 . 1986, p. 74. (') OJ No L 132, 28 . 5. 1988, p. 67. (10) OJ No L 274, 15. 10 . 1985, p. 1 . 29. 4. 89 Official Journal of the European Communities No L 119/101 Whereas the manual processing of different copies of the forms established by Regulations (EEC) No 679/85 and (EEC) No 1900/85 would be facilitated by the colour marking of these copies ; whereas Commission Regulation (EEC) No 2855/85 should be amended accordingly ; whereas this amendment is without prejudice to Article 14 (2), fifth indent of Regulation (EEC) No 678/85 ; Whereas textual corrections have proved necessary ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Movement of Goods, HAS ADOPTED THIS REGULATION : who, by virtue of Article 8 are already allowed to use loading lists of a special type, to use such lists for Community transit operations involving only one type of goods where this facility is made necessary by the computer programmes of the firms concerned.' ; 3 . in the Greek, Spanish, French, Italian and Portuguese versions Article 38 (3) is replaced by the following in the language concerned : *3 . No formalities need be carried out at the office of destination.' ; 4. Article 44 is replaced by the following : 'Article 44 Formalities under the Community transit procedure shall be simplified in accordance with Articles 45 to 61 , for the carriage of goods which the railway authorities effect by means of large containers, using transport undertakings as intermediaries and making use of transfer notes referred to for the purposes of this Regulation as "TR transfer note". These operations include, where appropriate, the dispatch of consignments by transport undertakings using modes of transport other than rail, in the country of consignment to the railway station of departure in that country and in the country of destination from the railway station of destination in that country and any transport by sea in the course of the movement between these two stations.' ; 5 . in Article 45 (3), first subparagraph, the last sentence is replaced by the following : 'This number shall be made up of eight digits preceded by the letters "TR".' ; 6. in Article 45 (4), second - subparagraph, the first sentence is replaced by the following : The number of lists shall be shown in the box at the top right hand corner of the "TR transfer note" provided for indicating the number of lists.' ; 7. Article 61 ( 1 ) is replaced by the following : ' 1 . Articles 29 to 58 shall not preclude the use of the procedure provided for in Regulation (EEC) No 222/77, in which case Articles 31 and 33 or 47 and 50 shall nevertheless apply.' ; 8 . Article 61 (2) is replaced by the following : '2. In the case referred to in paragraph 1 , a reference to the Community transit document or document used shall be clearly entered in the box reserved for particulars of accompanying documents at the time when the international consignment note or the international express parcels consignment note or the TR transfer note is filled in . That reference shall specify the type, office of issue, date and registration number of each document used. Article 1 Regulation (EEC) No 1062/87 is hereby amended as follows : 1 . Article 8 is replaced by the following : Article 8 1 . The competent customs authorities of each Member State may allow the use as loading lists, whithin the meaning of Article 1 (2), of lists which do not comply with all the requirements of Article 2 ( 1 ), (5) (a), and (9) second and third subparagraphs, and of Article 6. Use of such lists shall only be allowed where : (a) they are produced by firms whose records are based on an electronic or automatic data processing system ; and (b) they are designed and completed in such a way that they can be used without difficulty by the competent customs and statistical authorities ; and (c) they include for each item, the number, kind and marks and numbers of packages, the description of the goods, the country of dispatch/export and the gross mass in kilograms. 2. Use, as loading lists as referred to in paragraph 1 , of descriptive lists drawn up for the purposes of carrying out dispatch/export formalities may also be allowed even where these lists are produced by firms whose records are not based of an electronic or automatic data processing system.' ; 1. the following Article 8a is inserted : Article 8a The competent customs authorities of each Member State may allow firms whose records are based on an electronic or automatic data processing system and No L 119/ 102 Official Journal of the European Communities 29 . 4 . 89 and drawn up by an electronic or automatic data processing system. Such authorization shall be subject to the condition that the authorized consignor has previously given those authorities a written undertaking acknowledging his liability for the legal consequences arising from all T 2 L documents issued bearing the special stamp. 2. T 2 L documents drawn up in accordance with paragraph 1 , shall contain in the box reserved for the authorized consignor's signature one of the following forms of wording :  Dispensa de firma  Fritaget for underskrift  Freistellung von der Unterschriftsleistung  Aev otTtatTeifai UTtoypacpf)  Signature waived  Dispensa de signature  Dispensa dalla firma  Van ondertekeningt vrijgesteld  Dispensada a assinatura.' Article 2 Annexes II, III , IV, V and XII to Regulation (EEC) No 1062/87 are hereby replaced respectively by Annexes A, B, C, D and E to this Regulation. In addition, sheet 2 of the internnational consignment note or of the international express parcels consignment note or sheets 1 and 2 of the TR transfer note shall be authenticated by the railway authority responsible for the last railway station involved in the Community transit operation. The authority shall authenticate the document after ascertaining that carriage of the goods is covered by the Community transit document or documents referred to.' ; 9 . Article 61 (3) is deleted ; 10 . in the following provisions, 'Community transit transfer note' is replaced by 'TR transfer note' : Articles 9, 45 (3) and (4), 46, 47 (3), 49, 50, 52, 53, 54, 59 (4), 61 (4) and 77 ; 11 . Article 84 (2) is replaced by the following : '2. Document T 2 L and, where necessary document(s) T 2 L bis shall be authenticated by the customs authorities of the Member State of departure on application by the person concerned. The authen ­ tication shall comprise the following, which should, as far as possible, appear in box C (office of departure) of these documents : (a) in the case of document T 2 L the name and stamp of the customs office, the signature of the competent official , the date of authentication and either a registration number or the number of the dispatch/export declaration ; (b) in the case of document T 2 L bis the number appearing on the document T 2 L. This number must be inserted either by means of a stamp incorporating the name of the customs office of departure or by hand. In the latter case it must be accompanied by the official stamp of the said customs office. The documents shall be returned to the person concerned as soon as the customs formalities connected with the dispatch of the goods to the Member State of destination have been completed.' 12 . in article 85 (2) the first subparagraph is replaced by the following : 'The upper part of the box referred to in Article 6b is intended for the symbol T 2 L ; the lower part of that box is intended for authentication by customs as provided for in Article 84 (2) (b). ; 13 . the following Article 92a is inserted : 'Article 92a 1 . The customs authorities may authorize the authorized consignor not to sign T 2 L documents bearing the special stamp referred to in Annex IX Article 3 The following paragraph is inserted in Article 15 of Regulation (EEC) No 2855/85 : ' 1 . (a) A colour marking of the different copies of the forms shall be effected in the following manner : (a) on forms conforming to the specimens shown in Annexes I and III to Regulation (EEC) No 679/85 :  copies 1 , 2, 3 and 5 shall have at the right hand edge a continuous margin, coloured respectively red, green, yellow and blue,  copies 4, 6, 7 and 8 shall have at the right hand edge a broken margin coloured respec ­ tively blue, red, green and yellow ; (b) on forms conforming to the specimens shown in Annexes II and IV to Regulation (EEC) No 679/85 copies 1 /6, 2/7, 3/8 and 4/5 shall have at the right hand edge a continuous margin and to the right of this a broken margin coloured resepctively red, green, yellow and blue . The width of these margins shall be approximately 3 mm. The broken margin shall comprise a series of squares with a side measurement of 3 mm each one separated by 3 mm.' 29 . 4. 89 Offieial Journal of the European Communities No L 119/103 Article 4 transport or, when the transport is to cross territory other than that of the Community or ail EFTA country, the office of exit by which the means of transport leaves the territory of the Community or an EFTA country. The transit offices are listed in the list of customs offices competent for Community transit/common transit operations". After the name of the office, enter the code relating to the Member State or the country concerned.',  'Switzerland or Austria' appearing in the second subparagraph of point 52 is replaced by 'all the EFTA countries' ; 3 . in Title II, under the heading 'III . Formalities in the Member State of destination', 'Switzerland or Austria' appearing in the first subparagraph of point 1 5 is replaced by 'an EFTA country'. Article 5 The Annex to Regulation (EEC) No 2793/86 is hereby amended as follows : under the heading 'Box 1 : DECLARATION', under the words 'First subdivision', the text concerning the IM symbol is replaced by the following :  declaration for placing goods imported into the customs territory of the Community under any customs procedure,  declaration for placing goods not complying with the conditions laid down in Article 9 (2) of the Treaty in trade between two Member States under a customs procedure at destination.' Annex III to Regulation (EEC) No 2855/85 is hereby amended as follows : 1 . in the Danish, German, Greek, English, Spanish, French, Italian and Portuguese versions in Title I, under the heading 'B. Particulars required', the figure 40 is added to the maximum lists of the boxes' which may be completed for the purposes of dispatch formalities ; 2 . in Title II, under the heading ' I. Formalities in the Member States t)f dispatch ' :  the second subparagraph of point 8 is replaced by the following : 'This box is optional for the Member States as far as dispatch/export formalities are concerned. For Community transit purposes, it shall be obligatory but Member States may allow that this box need not be completed where the consignee is established outside the Community or an EFTA country',  'Switzerland or Austria' appearing in the second subparagraph of point 15 is replaced by 'an EFTA country',  the first subparagraph of point 31 is replaced by the following : 'Enter the marks, numbers, number and kind of packages or, in the case of unpackaged goods, enter the number of such goods covered by the declaration , or the word *bulk", as appropriate ; the normal trade description must be entered in all cases ; for dispatch purposes this description must comprise the particulars necessary to identify the goods, where box 33 'Commodity code' must be completed, this description must be expressed in sufficiently precise terms to allow classification of the goods. This box must also show the particulars required by any specific rules (excise duties, etc .). If containers are used, the identifying marks of the containers should also be entered in this box.',  the following subparagraph is added to point 35 : 'As far Community transit is concerned, where a declaration concerns several types of goods it is sufficient to indicate the total gross mass, in the first box 35, the other boxes 35 need not be completed.',  the text of point 51 is replaced by the following : 'Intended offices of transit (and countries) : Enter the intended office of entry into each country (Member State or EFTA country) the territory of which it is intended to cross in the course of Article 6 Forms shown in Annexes II, III , IV, V and XII to Regulation (EEC) No 1062/87 (transit advice notes, receipts, guarantee certificates, flat rate guarantee vouchers and guarantee waiver certificates) and forms shown in Annexes I to IV to Regulation (EEC) No 679/85 (single document) which were used prior to the date of entry into force of this Regulation may continue to be used until stocks are exhausted and, at the latest, until 31 December 1991 . Article 7 This Regulation shall enter into force on 1 July 1989 . However, Article 1 ( 1 ), (2), ( 11 ), ( 12) and (13) and Articles 2, 4 and 5 shall apply with effect from 1 October 1989 . No L 119/104 Official Journal of the European Communities 29 . 4. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1989 . For the Commission Christiane SCRIVENER Member of the Commission 29. 4. 89 Official Journal of the European Communities No L 119/105 ANNEX A 'ANNEX II T.C. 10  TRANSIT ADVICE NOTE Identification of means of transport : TRANSIT DOCUMENT OFFICE OF TRANSIT INTENDED (AND COUNTRY) :Type (T 1 , T2, T2 ES or T 2 PT) and number Office of departure FOR OFFICIAL USE Date of transit : Signature Official stamp' class="page"> 29 . 4. 89 Official Journal of the European Communities No L 119/107 ANNEX B ANNEX III T.C. 11  RECEIPT The customs office at , hereby certifies that document T 1 , T 2, T 2 ES, T 2 PT (') Control Copy T 5 (') registered on under No by the office at has been lodged and that no irregularity has been observed to date concerning the consignment to which this document refers. Official stamp At on 19 Place Date Signature (') Delete as necessary' class="page"> 29 . 4. 89 Official Journal of the European Communities No L 119/109 ANNEX C ANNEX IV T.C. 31  CERTIFICATE OF GUARANTEE Day Month Year 2. No1 . Valid until 3 . Principal (Surname and forename, or name of company and complete address and country) 4 . Guarantor (Surname and forename, or name of company and complete address and country) 5 . Guarantee office (Complete address and country) 6 . Guarantee cover (in national currency) in figures in words N B : T h is ce rt if ic at e m u st be re tu rn ed w it h o u t de la y to th e gu ar an te e of fi ce o n ca n ce ll at io n of th e guaran tee . 7 . The guarantee office certifies that the above named principal is authorized to carry out Tl / T2 / T2ES / T2PT operations in the following countries (except where deleted) : BELGIUM IRELAND AUSTRIA DENMARK ITALY FINLAND GERMANY LUXEMBOURG ICELAND - GREECE NETHERLANDS NORWAY SPAIN PORTUGAL SWEDEN FRANCE UNITED KINGDOM SWITZERLAND 8 . Validity extended until 1 Day 1 Month 1 Year 1 inclusive At on (Place of signature) (Date) At on (Place of signature) (Date) (Signature and stamp) (Signature and stamp) No L 119/110 Official Journal of the European Communities 29 . 4. 89 9. Persons authorized to sign T 1 , T2, T 2 ES, T2PT declarations on behalf of the principal 10 . Surname, forename and specimen signature of authorized person 1 1 . Signature of principal (') 10 . Surname, forename and specimen signature of authorized person 11 . Signature of principal (') (') If th e pr in ci pa l is a compan y , th e pe rs on w hp sig ns in bo x 1 1 m u st gi ve h is surnam e , fo re na m e an d st a tu s in th e company.' 29. 4. 89 Official Journal of the European Communities No L 119/ 111 ANNEX D ANNEX V (recto) T.C. 32  FLAT-RATE GUARANTEE VOUCHER A 000 000 Issued by : . (Name and address of individual or firm) (Undertaking of the guarantor accepted on by the guarantee office of This voucher is valid for an amount of up to ECU 7 000 for a T 1 , T 2, T 2 ES, T 2 PT operation beginning not later than and in respect of which the principal is (Name and address of individual or firm) (Signature of principal (')) (Signature and stamp of guarantor) (') Signature optional. (verso) To be completed by office of departure Community transit operation effected under document Tl / T 2 / T 2 ES / T 2 PT, registred on under No by the office at (Official stamp) (Signature) class="page"> 29 . 4. 89 Official Journal of the European Communities No L 119/113 ANNEX E ANNEX XII T.C. 33  GUARANTEE WAIVER CERTIFICATE Day . Month . Year 2 . Number1 . Valid until 3. Principal (Surname and forename or name of company full address and country) 4. Customs authorities granting the guarantee waiver (Name, full address and country! N B : Th is ce rti fic at e m us t be re tu rn ed w ith ou t de lay to th e au th or iti es gr an tin g th e w a iv e r on re vo ca tio n o r th e gu ar an te e wai ver . S. It is hereby certified that the abovenamed principal has been granted a guarantee waiver for the internal Community transit operations which he/she carries out from any Member State of departure The guarantee waiver does not apply to Community transit operations involving goods (a ) the total value of which exceeds ECU 50000 or (b ) which are listed in Article 19b of the said Annex of Regulation (EEC) No 1062/87. 6. Period of validity extended until Place and date : Day Month Year inclusive . Signature and stamp of Customs : Place and date : Signature and stamp of Customs : No L 119/114 Official Journal of the European Communities 29. 4. 89 7 . Persons authorized to sign internal Community transit declarations on behalf of the principal 8. Surname , forename and specimen signature of authorized person 9. Signature of principal (") 8. Surname, forename and specimen signature of authorized person 9. Signature of principal (*) (*) If th e pr inc ipa l is a compan y , th e pe rs on w ho sig ns in bo x 9 m us t giv e hi s surnam e , fo re na m e an d st at us in th e compa ny .